Filed 9/12/18



         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                              S057242
           v.                        )
                                     )
CHRISTOPHER ALAN SPENCER,            )
                                     )                        Santa Clara County
           Defendant and Appellant.  )                       Super. Ct. No. 155731
____________________________________ )


                        ORDER MODIFYING OPINION AND
                      DENYING PETITION FOR REHEARING
THE COURT:
        The opinion in this matter filed July 12, 2018, and appearing at 5 Cal.5th 642,
is modified as follows:
      On page 677 of the opinion, the first sentence in the paragraph beginning, “With
the exception of the photographs, Spencer does not appear to have objected to the
introduction of the victim impact evidence” is modified to add “specifically” before
“objected,” “particular” before “victim,” and “at issue” to end the sentence. As
modified, the sentence will now read:


                With the exception of the photographs, Spencer does
            not appear to have specifically objected to the introduction
            of the particular victim impact evidence at issue.




                                               1
The footnote appended to this sentence (fn. 5) is unchanged.
This modification does not affect the judgment.
The petition for rehearing is denied.




                                        2